Name: Commission Regulation (EEC) No 3481/89 of 20 November 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: fisheries;  tariff policy
 Date Published: nan

 Avis juridique important|31989R3481Commission Regulation (EEC) No 3481/89 of 20 November 1989 concerning the classification of certain goods in the combined nomenclature Official Journal L 338 , 22/11/1989 P. 0007 - 0008 Finnish special edition: Chapter 2 Volume 7 P. 0101 Swedish special edition: Chapter 2 Volume 7 P. 0101 *****COMMISSION REGULATION (EEC) No 3481/89 of 20 November 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 3469/89 (2), and in particular Article 9 thereof, Whereas, in order to ensure uniform application of the combined nomenclature annexed to Regulation (EEC) No 2658/87 it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN code indicated in column 2 by virtue of the reasons set out in column 3; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN code indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 337, 21. 11. 1989, p. 5. ANNEX 1.2.3 // // // // Description of the goods // CN code classification // Reasons // // // // (1) // (2) // (3) // // // // Lobster heads and lower parts thereof (soubassements) obtained by removing the upper shell and liver, blanched or boiled in water, put up frozen These products are used in the preparation of bisques, sauces and crustacean butter // 0306 12 90 // Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 0306, 0306 12 and 0306 12 90, (see also the HS explanatory notes, chapter 3, general considerations, first subparagraph). CN code 0511 cannot come into consideration because of legal note 1a to chapter 5 // // //